ICJ_034_Interhandel_CHE_USA_1959-03-21_JUD_01_PO_08_FR.txt. 95

OPINION DISSIDENTE DE SIR HERSCH LAUTERPACHT
: Traduction]

Après avoir rejeté trois des exceptions préliminaires des Etats-
Unis d'Amérique, la Cour a déclaré que la requête du Gouvernement
suisse était irrecevable en raison du non-épuisement des recours
internes devant les tribunaux des États-Unis. Ce faisant, la Cour s’est
déclarée compétente, tant pour la présente affaire que pour toute
affaire à venir, liée à la présente procédure, après l'épuisement des
recours internes. À mes yeux, à défaut d’une déclaration valable
d'acceptation de la juridiction de la Cour et à défaut d’une accepta-
tion volontaire de cette juridiction, la Cour n’est en mesure
d'exercer dans cette affaire aucune sorte de compétence, y compris
celle de déclarer la requête irrecevable. Il en est de même — à une
exception près — de sa compétence pour trancher l’une quelconque
des exceptions préliminaires. Ce cas spécial dérive de l'exception
fondée sur la réserve dite automatique, qui écarte de façon péremp-
toire et définitive toute compétence de la Cour à l’égard d’un aspect
fondamental du différend et qui retire toute pertinence aux autres
exceptions. Cette exception porte nécessairement aussi sur la ques-
tion de la validité de la déclaration d'acceptation de l’État défendeur.

L * Ù
od *

Dans sa requête du 2 octobre 1957 introduisant Vinstance dans
la présente affaire, le Gouvernement suisse a demandé à la Cour de
dire et juger que

«1) Le Gouvernement des Etats-Unis d’Amérique est tenu de
restituer les avoirs de la Société internationale pour partici-
pations industrielles et commerciales S. A. (Interhandel) à
cette société;

2) subsidiairement, que le différend est de nature à être soumis
à la juridiction, à l'arbitrage ou à la conciliation dans les
conditions qu'il appartiendra à la Cour de déterminer. »

Dans son mémoire et ses observations sur les exceptions préliminaires
des États-Unis, le Gouvernement suisse a développé et élargi les
demandes principales ci-dessus, énoncées dans la requête. Néanmoins,
le fond de la requête — à savoir, la restitution des avoirs de l’Inter-
handel et l'obligation pour le Gouvernement des États-Unis de
soumettre le différend à l'arbitrage ou à la conciliation — est
demeuré inchangé. Les énoncés successifs des conclusions suisses
sont reproduits dans l’arrêt de la Cour.

Le Gouvernement suisse a invoqué la juridiction de la Cour en
se fondant sur la déclaration d’acceptation de la juridiction de la

93
INTERHANDEL (op. DISS. SIR HERSCH LAUTERPACHT) 96

Cour par les Etats-Unis qui est entrée en vigueur le 26 août 1946
et sur sa propre déclaration d’acceptation, datée du 28 juillet 1948.
Le paragraphe 2 8) de la déclaration d’acceptation des Etats-Unis
dispose que la déclaration ne s’appliquera pas aux « différends rela-
tifs à des questions relevant essentiellement de la compétence natio-
nale des Etats-Unis d'Amérique, telle qu’elle est fixée par les Etats-
Unis d'Amérique ». |

Dans ses exceptions préliminaires, le Gouvernement des Etats-
Unis a invoqué la réserve ainsi libellée. Dans le paragraphe a) de
la quatrième exception préliminaire, il déclare ce qui suit:

«a) La vente ou la disposition par le Gouvernement des États-
Unis des actions de la General Aniline & Film Corporation placées
sous séquestre comme biens ennemis en vertu du Trading with the
Enemy Act des Etats-Unis ont été définies par les Etats-Unis
d'Amérique, en vertu du paragraphe b) des réserves attachées à
Facceptation de la juridiction obligatoire de la Cour par les Etats-
Unis, comme relevant essentiellement de la compétence nationale
des États-Unis. En conséquence, et conformément au paragraphe b)
desdites réserves, les États-Unis d'Amérique refusent respectueuse-
ment de soumettre à la compétence de la Cour la question de la
vente ou de la disposition de ces actions, y compris la transmission
de titre valable et incontestable 4 toute personne physique ou
morale. Les Etats-Unis estimant que la vente ou la disposition des
actions de la General Aniline & Film Corporation par le Gouver-
nement des Etats-Unis relévent essentiellement de sa compétence
nationale, cette décision s’applique à toutes les questions soulevées
dans la requéte et le mémoire du Gouvernement de la Confédération
suisse, y compris, sans y étre toutefois limitée, le Traité d’arbitrage
et de conciliation de 1931 entre la Suisse et les Etats-Unis et
FAccord de Washington de 1946.”

Au cours de la procédure orale, l’agent des États-Unis d'Amérique
a formellement maintenu cette exception préliminaire, tant dans
la première partie de sa plaidoirie que dans sa réplique orale. En
le faisant, cependant, il a attiré l'attention de la Cour sur le fait que,
selon le droit des Etats-Unis, le Gouvernement des États-Unis ne
pouvait pas disposer des avoirs de l’Interhandel aussi longtemps
que l'affaire restait pendante devant les tribunaux des Etats-Unis.
Il a suggéré, pour cette raison, qu’au présent stade de la procédure
devant la Cour cette exception préliminaire était « moot », c’est-a-
dire, apparemment, sans importance pratique. Néanmoins, dans sa ré-
plique orale, alors qu'il insistait que l'exception était « somewhat moot »
à ce stade de l'affaire, il a formellement répété les termes de cette
exception et demandé à la Cour de « dire et juger conformément à
la demande qui s’y trouvait formulée ». Auparavant, il avait déclaré:

«L'utilisation que nous avons faite de la réserve automatique
en la limitant à la vente ou à Valiénation des actions séquestrées
de la GAF n'est pas arbitraire; la Cour n’a jamais examiné et
nous supposons qu'elle n’examinera pas les motifs qui ont incité
les nations à exercer la réserve automatique. »

94
INTERHANDEL (OP. DISS. SIR HERSCH LAUTERPACHT) 97

On peut ajouter que le Gouvernement des États-Unis avait
auparavant invoqué cette réserve à propos de la requête du Gou-
vernement suisse en indication de mesures conservatoires — et
comme motif de son opposition à cette requête. Dans son ordon-
nance du 24 octobre 1047, la Cour — pour des raisons étrangères
à cette réserve — a refusé d'indiquer les mesures préliminaires

demandées (C. I. J. Recueil 1957, p. 105).

* *

Dans Vaffaire qui est actuellement soumise à la Cour, le Gouver-
nement des Etats-Unis n’a invoqué la réserve automatique qu’à
propos de la vente et de la disposition des avoirs de l’Interhandel,
et non pas à propos de certains autres aspects du différend, en
particulier de la légalité de la saisie des avoirs de cette société
effectuée à l'origine. A plusieurs reprises, le Gouvernement des
États-Unis a attaché de l'importance à cette limitation à son
invocation de la «réserve automatique ». Il ne semble néan-
moins pas qu'une telle différenciation corresponde aux termes ou
aux buts de la requête du Gouvernement suisse ni qu’elle ait une
importance décisive sur le plan pratique ou juridique. La requête
suisse demande à la Cour de dire et juger que « le Gouvernement des
États-Unis d'Amérique est tenu de restituer les avoirs de l’Inter-
handel ». Or, il est clair que si le Gouvernement des États-Unis,
se fondant sur la réserve automatique, procède à la vente des avoirs
de l’Interhandel ou en dispose d’une autre manière, sans tenir
compte d’un jugement ou de la procédure engagée devant la Cour,
il ne sera plus en mesure de « restituer les avoirs » de l’Interhandel.
En application d’un arrêt de la Cour, il pourrait offrir une compen-
sation à la place des avoirs à restituer. Tel n’est cependant pas
l’objet de la requête suisse, qui vise la restitution des avoirs —
avec les droits accessoires et, aux veux du Gouvernement suisse,
essentiels de direction sur les affaires de l’Interhandel.

Compte tenu de cela, le fait que le Gouvernement des États-Unis
s’est abstenu d’invoquer la réserve en question à propos de la saisie
effectuée à l’origine et de la rétention des actions de l’Interhandel
qui a suivi, n’a pas une importance décisive — c’est un aspect de la
question qui n'apparaît pas dans la requête du Gouvernement suisse;
à propos de cette question, dans l'exception 4 d), les États- Unis
contestent la compétence de la Cour, alléguant qu'il s’agit d’une
question qui, selon le droit international — mais non pas selon la
décision des États-Unis —, relève de sa compétence nationale.
Le fait le plus pertinent est que la réserve automatique invoquée
dans l'exception 4 a) est invoquée à propos du seul objet sur
lequel porte la requête et la conclusion principale du Gouverne-
ment demandeur. Au surplus, dans la mesure où, dans la présente

95
INTERHANDEL (OP. DISS. SIR HERSCH LAUTERPACHT) 98

affaire, se pose la question de la validité de la réserve automatique
et de la déclaration dans son ensemble — et ce sont ces questions
qu'il faut inévitablement résoudre avant que la Cour ne puisse en
aucune manière se déclarer compétente en l'espèce, même pour
trancher les autres exceptions préliminaires — il semble qu’il
soit sans importance de savoir si la réserve automatique s'applique
à l’ensemble de l'affaire ou seulement à l’un de ses aspects.

Les mêmes considérations s'appliquent à la demande et à la
conclusion subsidiaires du Gouvernement suisse qui visent l’obli-
gation des États-Unis de soumettre le différend aux procédures
d'arbitrage ou de conciliation. L’exception préliminaire 4 4) —
celle qui invoque la réserve automatique des États-Unis — s’appli-
que selon ses termes exprès également à la question de l'arbitrage
et de la conciliation, il est donc impossible que la Cour se déclare
compétente pour statuer sur cet aspect de la requête suisse sans
prendre position à propos de la validité de la réserve automatique
et de la déclaration d'acceptation comme telles. Si cette réserve est
efficace, il est impossible pour la Cour de déclarer que les États-
Unis sont tenus de soumettre l’ensemble du différend à l'arbitrage
ou à la conciliation car, dans ce cas — c’est-à-dire si la réserve auto-
matique est valable —, un tribunal arbitral ou une commission de
conciliation n’a pas le pouvoir de rendre une décision ni de faire
des recommandations a propos de la principale requéte et conclusion
suisses, à savoir l’obligation pour les Etats-Unis de restituer les
avoirs de l’Interhandel. La Cour ne peut se déclarer compétente
à propos de l'obligation d'arbitrage et de conciliation que si l’on
suppose que la réserve en question est dénuée d'efficacité et de va-
lidité ou qu'elle a été invoquée sans raison et qu’il ne faut, par
conséquent, pas en tenir compte pour ces raisons, ou du moins que
le tribunal arbitral ou la commission de conciliation ont le pouvoir
de ne pas tenir compte de cette réserve, pour ces motifs. [l en va de
même, pour des raisons qui seront énoncées plus loin, pour la de-
mande tendant à la jonction au fond de cet aspect du différend. A
aucun stade de la procédure la Cour ne peut agir sans tenir compte
de l'instrument qui a pour but de lui conférer compétence à l’égard
de cette procédure ni, pour des raisons étrangères au domaine des
considérations juridiques, remettre à plus tard une décision en la
matière.

La Cour ne peut pas non plus s’estimer relevée de cette obligation
en raison du fait que le Gouvernement auteur de la réserve auto-
matique incluse dans sa déclaration d'acceptation, et qui la main-
tient formellement comme le fait l'État défendeur dans la présente
espèce, juge opportun, à un stade donné de la procédure, de dire
que cette réserve est dénuée d'importance et de la qualifier de
« moot ». Il en est ainsi pour des raisons plus impératives que le fait
qu’un Gouvernement ne peut pas en même temps maintenir for-
mellement une exception et inviter la Cour à la traiter comme sans
importance. Si cette exception est maintenue et si elle n’est pas

96
INTERHANDEL (OP. DISS. SIR HERSCH LAUTERPACHT) 99

rejetée par la Cour, le Gouvernement intéressé pourra s’en prévaloir
chaque fois qu’il lui conviendra de le faire. Dans la présente espèce
il a été dit, au nom du Gouvernement des États-Unis, que le droit
interne des États-Unis lui interdit de vendre ou de disposer de toute
autre manière des avoirs de l'Interhandel, tant que la décision
définitive d’un tribunal américain n’a pas déclaré valable la mise
sous séquestre de ces avoirs aux États-Unis d'Amérique. Toutefois,
à moins que la réserve automatique n'ait été retirée par les États
Unis, ou que la Cour ne l’ait déclarée non valable, il est possible
que le Gouvernement des États-Unis, à la suite d’une telle
décision définitive rendue par ses tribunaux en sa faveur, soit
libre de commencer à vendre les avoirs de l’Interhandel ou à en
disposer de toute autre manière, en dépit de tout arrêt par lequel
la Cour se déclarerait compétente en ce qui concerne soit la demande
principale soit la demande subsidiaire relative à l’arbitrage, ou
déclarerait simplement la requête irrecevable jusqu’à l’épuisement
des recours internes devant les tribunaux américains. On ne voit
pas exactement dans quelle mesure le Gouvernement des Etats-
Unis pourrait être empêché de le faire par suite d’une quelconque
indication de mesures conservatoires provisoires — à supposer que la
vente n'ait pas été réalisée dans les plus brefs délais, avant toute
demande de mesures conservatoires — étant donné que les États-
Unis ont invoqué la réserve automatique comme s’appliquant à
tous les aspects et à tous les stades du différend. On ne saurait
écarter complètement la possibilité d’une modification apportée au
droit des États-Unis qui, à l’heure actuelle, interdit au Gouverne-
ment de vendre les avoirs de l’Interhandel avant une décision défi-
nitive des tribunaux américains, encore qu'une telle éventualité
ne puisse guère être envisagée.

C’est pourquoi, quelle que puisse être l'exactitude de la sug-
gestion présentée au nom des États-Unis d'Amérique selon laquelle
la question de la réserve automatique « had become moot » au stade
actuel de la procédure, une saine administration de la justice exige
qu’il soit statué sur sa validité — tout comme, en l'occurrence, de
celle de la déclaration d'acceptation dans son ensemble — au tout
premier stade de la procédure devant la Cour. La réserve auto-
matique a été invoquée par l’État défendeur; elle a été maintenue
par cet Etat; elle a été contestée par l'État demandeur; elle est
d’une pertinence juridique immédiate. Il n’y a donc pas lieu d’ac-
cepter la conclusion des Etats-Unis d'Amérique selon laquelle la
question de la réserve automatique, devenue en quelque sorte
«moot », doit être remise à un stade ultérieur de la procédure.

Les mêmes considérations font qu'il est impossible d’accueilitr
la conclusion du Gouvernement suisse selon laquelle l'exception doit
être jointe au fond. L’exception fondée sur une réserve automatique
ne saurait être jointe au fond pour la raison qu’étant d’un caractère
formel et péremptoire, c’est-à-dire dépendant uniquement de la

97
INTERHANDEL (OP. DISS. SIR HERSCH LAUTERPACHT) 100

décision des États-Unis, on ne peut par définition en examiner les
mérites à propos du fond du litige. Car elle agit automatiquement
sans tenir compte du fond du différend — et en quelque sorte — de
son propre mouvement par le simple fait matériel d'avoir été
invoquée. Il en est ainsi à moins qu’au tout premier stade de la
procédure la Cour ne décide que la question de savoir si la réserve
automatique est invoquée de façon raisonnable et de bonne foi
doit, en tout état de cause, relever de sa compétence. C’est pourquoi,
à mon avis, la Cour n’est pas habilitée à se déclarer compétente pour
examiner, soit directement soit en la joignant au fond, la demande
subsidiaire du Gouvernement suisse touchant l'obligation des
États-Unis d'Amérique dans la question de l’arbitrage ou de la
conciliation, jusqu’à ce qu’elle ait jugé que la réserve automatique
n'est pas valable et ne peut servir de base à une action ou que, si
elle est valable, la Cour est habilitée à juger, dans chaque cas in-
dividuel, du bien-fondé de action du Gouvernement qui l’invoque.
En effet, comme je l’ai fait observer, le Gouvernement des États-
Unis a déclaré expressément que l'exception fondée sur la réserve
automatique s'applique également à la question d'arbitrage et de
conciliation. La Cour ne saurait donc se déclarer compétente ni, en
joignant l'exception au fond, envisager cette compétence sans
examiner les questions principales et fondamentales d’une portée
décisive sur la possibilité même de sa compétence.

Ces considérations sont également pertinentes pour l'exception
préliminaire du Gouvernement des États-Unis touchant le fait que
les recours internes n’ont pas été épuisés. Tout arrêt de la Cour
admettant cette exception implique la supposition que la Cour est
compétente à la fois au stade actuel et dans l'avenir au cas où,
après que les recours internes auront été épuisés sans succès, la
Suisse soumettrait une fois de plus sa requête à la Cour. Un arrêt
de la Cour fondé sur le fait que les recours internes n’ont pas été
épuisés implique l'assurance donnée à FÉtat demandeur que,
lorsqu'il aura fait tout ce qui est en son pouvoir pour épuiser les
recours internes, la Cour procédera au jugement du différend sur le
fond — sans être arrêtée par aucunes autres exceptions à sa
compétence. Il ne servirait de rien, autrement, d’exiger que la
partie lésée épuise les recours internes — si, après l'avoir fait, elle
devait voir sa demande rejetée en raison d’une autre exception
préliminaire. C’est en grande partie pourquoi les exceptions préli-
minaires, conformément à la pratique établie de la Cour, doivent
être examinées — et rejetées — avant l’examen de la demande
portant sur la recevabilité. S’il en est ainsi, la décision même de la
Cour déclarant que la requête est irrecevable en raison du non-
épuisement des recours internes exige — et même implique — une
décision antérieure quant à la validité de la réserve automatique et
de la façon dont elle a été invoquée.

98
INTERHANDEL (OP. DISS. SIR HERSCH LAUTERPACHT) IOI

L * 0
LS *

En outre — et c’est l’aspect essentiel de la question de compé-
tence soumise a la Cour — la réserve automatique actuellement
invoquée par les Etats-Unis d’Amérique et qui figure dans leur
déclaration d’ acceptation soulève, pour les raisons que nous allons
indiquer tout à l'heure, la question de l'efficacité et de la validité
de cette déclaration d'acceptation dans son ensemble. De la réponse
faite à cette question il dépendra de savoir s’il est possible que la
Cour étudie toute exception préliminaire autre que celle qui est
fondée sur la réserve automatique. Faute d’une déclaration d’accep-
tation effective et valable, il ne servirait à rien que la Cour examine
toute autre exception préliminaire.

A mon avis, la Cour n'est pas en présence d’une déclaration
d'acceptation juridiquement effective et valable sur la base de
laquelle elle peut se déclarer compétente à l'égard d’un aspect
quelconque du différend ou sur la base de laquelle il lui incombe —
ou il lui est permis — d'examiner toute exception préliminaire autre
que celle qui est fondée sur la réserve automatique. Selon moi, le
Gouvernement des Etats-Unis, ayant prétendu dans sa déclaration
d'acceptation du 26 août 1946 accepter la juridiction de la Cour
sous réserve de l'exclusion des questions relevant essentiellement
de la compétence nationale des États-Unis, telle qu'elle est fixée
par le Gouvernement des États-Unis, n’est pas, juridiquement,
devenu partie à un instrument qui lui confère des droits et qui lui
impose des obligations. I] en est ainsi pour les raisons suivantes:

a) la réserve en question, tout en étant une partie essentielle de
la déclaration d'acceptation, est en contradiction avec le paragra-
phe 6 de‘Varticle 36 du Statut de la Cour; la Cour ne peut donc
pas l’appliquer; ce qui signifie qu’elle n’est pas valable;

b) sans tenir compte de son incompatibilité avec le Statut, cette
réserve, en conférant effectivement au Gouvernement des Etats-
Unis le droit de juger en dernier ressort si, dans une affaire parti-
culière, il est tenu d’accepter la compétence de la Cour, retire à la
déclaration d’acceptation le caractère d’un instrument juridique,
exprimant des droits et des obligations juridiques dont un tribunal
judiciaire peut connaître;

c) cette réserve, étant un élément essentiel de la déclaration
d'acceptation, ne peut en être séparée afin de retirer de la déclara-
tion l’élément qui la vicie la rendant incompatible avec le Statut, et
lui retire le caractère d’une obligation juridique. Le Gouvernement
des Etats-Unis n'étant pas, par la prétendue déclaration d’accepta-
tion qu'il avait souscrite, devenu partie en droit au système de la
clause facultative de l’article 36 (2) du Statut, ne saurait l’invoquer
en qualité de demandeur; non plus qu'il ne saurait être cité devant
la Cour en vertu de sa déclaration d’acceptation. En conséquence,

99
INTERHANDEL (OP. DISS. SIR HERSCH LAUTERPACHT) 102

la Cour n'étant pas en présence d’une déclaration d'acceptation
valable, ne saurait en aucune manière l'appliquer, pas même pour
examiner les exceptions à la recevabilité et à la compétence autres
que celle qui est exprimée dans la réserve automatique.

A certains égards, mais non à tous, la situation dans l'affaire dont
la Cour est actuellement saisie est la même que dans l’affaire de
Certains emprunts norvégiens dans laquelle, toutefois, c'était l’État
défendeur qui, demandant à bénéficier de l’application du principe
de réciprocité, invoquait la réserve automatique incluse dans la
déclaration d'acceptation du Gouvernement demandeur. Dans cette
affaire, la Cour, en s’abstenant de décider de la question de la
validité de la réserve automatique et de la déclaration d'acceptation,
a attaché de l'importance au fait que ces questions n'avaient
été soulevées par aucune des deux Parties. Dans mon opinion indi-
viduelle relative à cette affaire, j'ai exprimé l’avis que la validité
de l'instrument invoqué comme base de la compétence de la Cour
doit être soulevée d'office par la Cour, que la question ait été ou
non soulevée par les parties (C. I. J. Recueil 1957, p. 61). Dans la
présente affaire, la validité de la réserve automatique et les con-
ditions de son application ont été contestées par l'État demandeur.
C'est de la réponse apportée à ces contestations que dépend l’arrêt
de la Cour sur l’un des aspects essentiels de sa compétence. En
outre, la réponse de la Cour à la question de la validité de la réserve
automatique soulève inévitablement la question de savoir si la
déclaration d'acceptation peut fournir une base efficace et valable
à toute décision de la Cour, sur un quelconque aspect, soit de la
compétence soit du fond. Quels que puissent être les inconvénients
et les difficultés qui s’attachent, pour diverses raisons, à une déci-
sion sur ces questions, un tribunal judiciaire ne saurait la remettre
à plus tard.

*

Mon avis quant a la validité de la réserve automatique et de la
déclaration d’acceptation dans laquelle elle est incorporée est
semblable a celui que j’ai formulé dans mon opinion individuelle
en Vaffaire relative à Certains emprunts norvégiens. En vue
d’éviter les répétitions, je dois renvoyer, d’une manière générale,
à cette opinion pour un exposé plus détaillé de certains des motifs
sur lesquels se fondent mes conclusions en la présente instance.
Cependant, celle-ci met en cause des parties différentes, dont l’une
est les États-Unis d’ Amérique - — partie qui a invoqué et maintenu
la réserve automatique incorporée dans sa déclaration d’acceptation.
Eu égard à la longue expérience qu'ont les Etats-Unis d'Amérique
de ce type de réserve et aux éléments de preuve disponibles quant
aux circonstances de son adoption par cet État dans sa déclaration
d'acceptation, il est nécessaire de reprendre certains aspects de
cette opinion à la lumière des circonstances susmentionnées. A la
page 57 de cette opinion, j'ai déclaré ce qui suit:

100
INTERHANDEL (OP. DISS. SIR HERSCH LAUTERPACHT) 103

«Comme on le sait, cette limite particulière est au fond une
répétition de la formule adoptée après de longues discussions par
le Sénat des États-Unis d'Amérique quand il a donné son consen-
tement et son avis à l'acceptation en 1946 par ce pays de la dispo-
sition facultative. La Cour n'étant pas saisie de cet instrument,
je ne puis le commenter, si ce n’est pour noter que la réserve en
question a été inclue eu égard à l'importance décisive qu’on y a
attachée, et nonobstant les doutes exprimés de divers côtés sur sa
compatibilité avec le Statut. »

Aucune considération de cette nature ne s'applique à la présente
instance. Au contraire, les antécédents historiques qui entourent
l'adoption de cette déclaration d’acceptation sont directement
pertinents pour son interprétation.

Il est bon, avant de poursuivre, de définir le sens de l’expression
«réserve automatique ». Cette expression veut dire que, une fois
cette réserve invoquée par le Gouvernement en question, le rôle de
la Cour se limite à enregistrer automatiquement le fait que la réserve
a été invoquée et que la Cour est tenue de dire, sans statuer au fond,
qu’elle n’est pas compétente.

*
* *

Dans mon opinion individuelle en l'affaire relative à Certains em-
prunts norvégiens, j'ai formulé comme suit (à la page 43) l’avis qu'il
n'était pas permis à la Cour d’agir en vertu de la réserve « automati-
que >:

« Il est, à mon avis, juridiquement impossible pour la Cour d’agir
à l'encontre du Statut qui lui impose le devoir et lui confère le droit
de décider de sa compétence. Ce droit ne saurait être exercé par une
partie au litige. La Cour ne saurait en aucun cas considérer comme
recevable la thèse d’après laquelle les parties auraient accepté sa
juridiction sous réserve que ce soient elles et non la Cour qui en
décident. Une telle manière d’agir est, selon moi, en contradiction
avec l’article 36 (6) du Statut, lequel, sans aucune limitation, confère
le droit et impose le devoir à la Cour de décider de sa compétence.
Au surplus, ce procédé est également en contradiction avec l’article
premier du Statut et l’article 92 de la Charte des Nations Unies,
lesquels stipulent que la Cour fonctionne conformément aux dispo-
sitions de son Statut. »

Il n’est pas nécessaire de répéter ici en détail les raisons formulées
dans cette opinion à l'appui du point de vue selon lequel la réserve
automatique est contraire au Statut. Parmi ces raisons intervien-
nent les considérations qui suivent: si la Cour doit s’estimer comme
liée par le fait que l’une des parties décide qu’elle n’est pas compé-
tente, la Cour ne peut alors remplir le devoir que lui impose l’arti-
cle 36 (6) du Statut (sinon pour enregistrer, par un acte nécessaire-

Tor
INTERHANDEL (OP. DISS. SIR HERSCH LAUTERPACHT) 104

ment automatique, le fait qu’elle n’est pas compétente pour la
raison qu'une partie au différend en a ainsi décidé); la Cour, comme
il ressort de sa pratique et comme l'indique un principe juridique
impératif, ne peut agir autrement que conformément a son Statut,
dont elle est la gardienne; les gouvernements, tout en étant libres
de ne pas accepter du tout la juridiction de la Cour, ou de ne l’accep-
ter que sous certaines réserves et limites, ne sauraient agir ainsi en
dérogation aux dispositions expresses du Statut; cette considéra-
tion s'applique tout particulièrement à une disposition du Statut
qui vise une garantie indispensable — et, en vérité, évidente — de
la juridiction obligatoire telle que les parties au Statut peuvent, de
leur plein gré, l’accepter.

« L'article 36, paragraphe 2, parle de la reconnaissance par les
parties au Statut de la juridiction « obligatoire » de la Cour. Mais il
n'est pas question de juridiction obligatoire si, après qu’un différend
s’est élevé et après qu'il a été soumis à la Cour, l’État défendeur a
le droit de décider si la Cour est compétente. » (C. I. J. Recueil 1957,

P. 47.)

La Cour est la gardienne de son Statut. Il n’est pas dans son
pouvoir d'abandonner, en déférant à une réserve formulée par une
partie, une fonction qui, en vertu d’une disposition expresse du
Statut, est une garantie essentielle de sa juridiction obligatoire. Elle
ne le peut eu égard, en particulier, au fait que le principe consacré
par l’article 36 (6) du Statut est l'affirmation d’un des principes les
plus fermement établis de la pratique arbitrale et judiciaire inter-
nationale et qui est le suivant: en ce qui concerne sa compétence, le
tribunal international, et non la partie intéressée, a le pouvoir de
décider si le différend dont il est saisi est couvert par l'instrument
qui établit sa compétence.

Quel est le sens juridique du fait que la Cour n'est pas en mesure
d'appliquer — que son Statut l'empêche d’appliquer — la réserve
«automatique »? Le sens juridique de ce fait est que la réserve en
question est nulle, c’est-à-dire que la Cour, liée par son Statut, n’est
pas en mesure de l’appliquer; que cette réserve est par conséquent
sans portée et sans effet juridique. Cette affirmation ne contient
aucun élément de désapprobation ni de critique morale ou juridi-
que, offensant la dignité d'un État souverain. La nullité en droit n’est
pas autre chose que l’incapacité inhérente de produire des effets
juridiques. Les États souverains sont libres d’assortir leur accep-
tation de n'importe quelle réserve ou limitation — à cette seule
restriction près que la Cour ne saurait appliquer des réserves et des
limitations qui sont contraires au Statut. Il n’y a par ailleurs aucun
élément d'illégalité dans une acceptation de cette nature. La Cour
ne tient compte ni des incidences politiques d’une déclaration qui,
tout en étant en droit incapable d’atteindre cet objet, prétend for-
muler et appuyer le principe du règlement judiciaire obligatoire des
différends entre nations, ni des objections possibles à une telle

102
INTERHANDEL (OP. DISS. SIR HERSCH LAUTERPACHT) 105

déclaration. La Cour n’est pas davantage appelée à examiner en
détail des arguments d’un caractère dialectique, destinés à intro-
duire dans une telle déclaration un élément de compatibilité avec
le Statut, comme celui-ci: en s’acquittant de la fonction automa-
tique qui consiste à enregistrer le fait que l'Etat en question
décide qu’une affaire relève essentiellement de sa compétence
nationale, la Cour exerce en droit la fonction substantielle et
décisive qui lui est confiée par l’article 36 (6) du Statut.

Il est impossible à la Cour d’attacher de l'importance à l’argu-
ment selon lequel, étant donné que les gouvernements sont libres
d'accepter ou de ne pas accepter les obligations de la clause faculta-
tive à l’article 36 du Statut, ils sont libres d’assortir leur accepta-
tion de toutes réserves que bon leur semble. Une personne ou un État
peuvent être libres de devenir membre d’une association ou d’accéder
à un traité; cela ne signifie pas qu’ils soient habilités à le faire en
définissant leurs propres conditions, à l'encontre des règles de l'asso-
ciation ou des dispositions du traité. Les gouvernements ne possè-
dent pas un droit illimité de formuler des réserves. Dans son avis
consultatif en l'affaire des Réserves à la Convention pour la préven-
tion et la répression du crime de génocide, la Cour a rejeté la thèse
suivant laquelle le consentement unanime de toutes les parties au
traité est nécessaire pour permettre à un État de devenir partie
audit traité en y apportant une réserve. Mais la Cour a également
refusé d'accepter l’opinion selon laquelle le droit de faire des réser-
ves est illimité. Au contraire, elle a posé «la compatibilité de la
réserve avec l’objet et le but de la convention » en critère décisif de
sa recevabilité (C. I. J. Recueil 1957, p. 24). La Cour a déclaré:
« Pobjet et le but [de la convention] assignent ainsi des limites tant
à la liberté d’apporter des réserves qu’à celle d’y objecter » (p. 24).
C’est pour cette raison que la plupart des conventions récentes, tout
en permettant d'apporter des réserves à leurs articles, l’interdisent
expressément à l'égard de certains de leurs articles essentiels. Les
Conventions de 1958 relatives au droit de la mer fournissent un
exemple instructif de cette pratique. Cela s'applique également aux
conventions régissant des sujets de portée limitée telle que la
Convention du 28 juillet 1951 relative au Statut des réfugiés (arti-
cle 42 de la Convention).

Il y a lieu de noter que, contrairement au cas de certains autres
États qui ont adhéré au système de la clause facultative en y appor-
tant la réserve automatique, dans le cas des États-Unis d'Amérique
la question de la conformité de cette réserve avec le Statut de la
Cour était clairement présente à l'esprit des membres de l'organe
législatif promoteur de cette réserve et a été discutée par eux. En
fait, cette question a constitué le sujet principal qui a dominé la
discussion au Sénat (voir Congressional Record, vol. 92 (1946),
p. 10763 (sénateur Donnell); 2b:4. (sénateur Connally), pp. 10764
et 10770 (sénateur Morse); p. 10837 (sénateur Pepper); pp. 10837-
10839 (discussion générale); p. 10840 (sénateur Donnell)). Il n'est

103
INTERHANDEL (OP. DISS. SIR HERSCH LAUTERPACHT) 106

donc pas question ici d’un État qui serait confronté avec les consé-
quences d’une action dont la portée juridique n'était pas claire
pour l'organe responsable. Cela est vrai, tout à fait indépendamment
du fait, dont il est fait ailleurs état d’une manière circonstanciée
dans la présente opinion, que cette action — approuvée à une très
importante majorité de cinquante et une voix contre douze —
était conforme à l'attitude continuellement adoptée par l'organe
législatif en question à l'égard du règlement arbitral et judiciaire
obligatoire, pour ce qui concerne les États-Unis d'Amérique.

* * *

Le second motif pour lequel, en dehors de l’incompatibilité de
la réserve en question avec le Statut, il est impossible à la Cour de
l’appliquer est que, par voie de conséquence, l'instrument dans
lequel elle figure ne confére pas de droits juridiques ni ne crée
d’obligations juridiques. Cela pour la raison qu'un prétendu enga-
gement, dans lequel une partie se réserve le droit exclusif de décider
de l’étendue ou de l’existence même de l'obligation qui la lie, n’est
pas un engagement juridique et que l’instrument le contenant n’est
pas un instrument juridique dont un tribunal puisse connaitre. Cet
aspect de la question est développé aux pages 43-48 de mon opinion
individuelle en laffaire relative à Certains emprunts norvégiens,
et il n’y a donc pas lieu de répéter ici les vues qui y sont for-
mulées, notamment celles qui découlent des principes généraux du
droit applicables au même titre à tous les instruments, bilatéraux
ou unilatéraux, visant à créer des droits et obligations juridiques. Le
seul développement qu’il soit en l'occurrence nécessaire d’apporter à
ce point de vue est celui dicté par le fait que la réserve automatique
dont la Cour est maintenant saisie est une réserve incorporée dans
la déclaration d'acceptation des États-Unis d'Amérique.

L'importance attachée au droit de décider unilatéralement de
l'existence d’une obligation juridique de soumettre un différend à
un règlement arbitral ou judiciaire a été une constante de la pratique
des États-Unis et, notamment, de la branche du Gouvernement des
États-Unis dotée par la Constitution du pouvoir de participation
décisive au processus de ratification des traités. Bien qu’à l’occa-
sion, dans des traités autres que ceux qui stipulent d’une manière
générale le règlement arbitral ou judiciaire obligatoire, les États-
Unis d'Amérique aient accepté à l’avance la juridiction de tribu-
naux internationaux en matière d'interprétation et d'application
desdits traités, y compris nécessairement ceux relatifs à la compé-
tence de ces tribunaux pour décider de leur compétence lorsqu'ils
agissent en cette capacité, ils n’ont cependant pas été disposés à le
faire à l'égard de traités stipulant d’une manière générale le règle-
ment arbitral ou judiciaire-obligatoire. A l’égard de ces traités, l’at-
titude constante du corps législatif chargé par la Constitution de
donner son avis et son consentement en matière de ratification a

104
INTERHANDEL (oP. DISS. SIR HERSCH LAUTERPACHT) 107

été de réserver le droit, pour lui-même ou pour les États-Unis d'une
manière générale, de trancher, à l'égard de tout différend particu-
lier, le point de savoir si les Etats-Unis étaient liés par l'obligation
d'un règlement arbitral ou judiciaire, dans les conditions générale-
ment posées dans l'instrument.

Comme je l’ai déjà dit, toute condition de cette nature doit
être, en droit, tenue pour un refus d'accepter l’obligation juridi-
que du règlement judiciaire ou arbitral. Cependant, telle a été
l'attitude des États-Unis tant sur le plan général qu'à l'égard de
l'instrument particulier dont est saisie la Cour, à savoir la décla-
ration d'acceptation du 26 août 1946. Les Etats-Unis d’ Amérique
ont accepté les obligations découlant de l’article 36 (2) du Statut,
à la condition que dans tout cas d’espèce il appartiendrait au
Gouvernement des Etats-Unis d'Amérique, et non à la Cour inter-
nationale de Justice, de décider si une affaire relevait essentiel-
lement de la compétence nationale des Etats-Unis d’Amérique.
Cette condition, qui couvre une catégorie virtuellement exhaustive
de différends relatifs à des questions relevant essentiellement de la
compétence nationale, a remplacé — en sus d’une autre réserve
d’une portée étendue figurant dans la déclaration d'acceptation des
États-Unis et relative à l'interprétation des traités multilatéraux —
la formule traditionnelle exigeant le consentement du Sénat ou du
Gouvernement des États-Unis d'Amérique pour soumettre tout
différend particulier à un tribunal international. La Cour, dont la
compétence se fonde uniquement et exclusivement sur le consente-
ment de l’État défendeur, doit respecter cette condition essentielle
de la déclaration d’acceptation.

*
* *

Pour montrer à la fois la détermination constante des Etats-
Unis d'Amérique de se réserver le pouvoir de décider en dernier
ressort de leurs engagements à cet égard et le caractère absolu de
cette condition, il est important de reprendre certains des princi-
paux événements marquant la suite des tentatives faites, dès l’ins-
tauration de la pratique moderne de l'arbitrage obligatoire à la
fin du XIXe siècle, pour associer les États-Unis d’ Amérique avec
la pratique du règlement judiciaire et arbitral obligatoire.

Le 11 janvier 1897 a été signé par les États-Unis d'Amérique
et la Grande-Bretagne un traité général d'arbitrage prévoyant le
règlement judiciaire des différends relatifs à des réclamations
pécuniaires formées contre l’une ou l’autre des Parties et des diffé-
rends ayant le caractère d’une «réclamation territoriale ». Des
dispositions d’une certaine rigueur étaient définies à l’égard des
deux groupes de différends. Aïnsi, en ce qui concerne les réclamations
territoriales, il était stipulé que les différends seraient soumis à
un tribunal de six membres, dont trois seraient des juges de la

105
INTERHANDEL (OP. DISS. SIR HERSCH LAUTERPACHT) I08

Cour suprême des États-Unis ou des Circuit Courts, et les trois
autres juges de la Supreme Court of Judicature britannique ou des
membres du Comité judiciaire du Privy Council. Il était stipulé
que seule une sentence rendue à une majorité d’au moins cinq voix
contre une serait définitive (à moins que, dans un délai de trois mois,
l'une ou l’autre des parties n’ait protesté contre cette sentence).
Au surplus, il était stipulé ce qui suit: quand un tribunal, constitué
pour trancher des questions n’entrainant pas le règlement de récla-
mations territoriales, reconnaît que le règlement du différend dont
il est saisi entraînerait nécessairement « le règlement d’une question
de principe controversée d’une importance générale grave, affectant
les droits nationaux de la partie intéressée, par opposition aux
droits privés dont elle n’est que le représentant international », la
compétence du tribunal cessera et l'affaire sera « traitée comme s’il
s'agissait du règlement d’une réclamation territoriale ». (Moore,
À Digest of International Law, vol. VII (1906), p. 77.) Nonobstant
ces garanties, le Sénat a refusé d'accorder son consentement au
traité.

En 1904 et 1905, le Gouvernement des États-Unis, suivant le
modèle du ‘traité d'arbitrage conclu en 1903 entre la Grande-
Bretagne et la France, a négocié des traités d'arbitrage avec un
certain nombre d’Etats, y compris la France, la Suisse, la Grande-
Bretagne, l'Italie et le Mexique. Ces traités contenaient les réserves
alors habituelles relatives aux intérêts vitaux, à l’indépendance et à
l'honneur des États contractants. Le Sénat a amendé ces traités en
stipulant que le « compromis spécial » qu'ils prévoyaient à l'égard
de tout différend particulier devait revêtir la forme d’un traité
exigeant le consentement et l'avis des deux tiers du Sénat (Congres-
sional Record, 13 février 1905, p. 2477).

Lorsqu’en 1907 les Etats-Unis ont signé la Convention de La Haye
pour le règlement pacifique des conflits internationaux, «l'avis et
le consentement » du Sénat au sujet de sa ratification ont été as-
sortis d’une «clause » visant l’article 53 de la Convention, relatif à
l'établissement du « compromis » par le tribunal, dans le cas où les
parties ne peuvent se mettre d'accord sur ce sujet; ladite «clause »
excluait expressément de la compétence de la Cour permanente
d'arbitrage la faculté d'établir le « compromis » (Malloy, Tveaties
between the United States and Other Powers, vol. IT (1910), pp. 2247-
2248). | ;

Le 3 août 1913, le Gouvernement des Etats-Unis, dans un effort
pour développer dans une certaine mesure l’arbitrage obligatoire, a
signé deux traités généraux d'arbitrage bilatéraux — connus sous le
nom de traités Taft-Knox — prévoyant de soumettre à l'arbitrage
les différends provenant d’une «réclamation de droit » formée par
l’une des parties contre l’autre et « qui sont de nature à comporter
un règlement judiciaire du fait qu’ils peuvent être résolus par appli-
cation des principes du droit ou de l’équité ». Ces traités qui, dans
chaque cas, prévoyaient l'établissement d’un compromis, dispo-

106
INTERHANDEL (or. DISS. SIR HERSCH LAUTERPACHT) I0g

saient ce qui suit: lorsque les parties sont en désaccord sur la ques-
tion de savoir si un différend est susceptible d’étre soumis 4 un
réglement judiciaire, cette question devra étre soumise 4 une Haute
Commission mixte d’enquéte et le différend ne sera soumis à l’arbi-
trage que si tous les membres de la Commission moins un déclarent
que le différend est susceptible d’être soumis à un règlement judi-
ciaire. Le Sénat a amendé lesdits traités, mais a remplacé par le
terme «éreaiy » — exigeant le consentement des deux tiers du
Sénat — le mot « agreement », en ce qui concerne le « special agree-
ment » (compromis) exigé; il a supprimé les dispositions relatives au
règlement de l'affaire par la Commission mixte. La-dessus, le Gou-
vernement des États-Unis s’est abstenu de procéder à la ratification
de ces traités (S. Doc. 476; 62me Congrès, 17e et 2me sessions).

En certaines occasions, le pouvoir du Sénat de décider en dernier
ressort a été réservé même dans des traités bilatéraux se limitant
au règlement arbitral de réclamations pécuniaires. Ce fut le cas de
l’Arrangement du 18 août 1910 entre les États-Unis d'Amérique et
la Grande-Bretagne, prévoyant de soumettre à l'arbitrage les récla-
mations pécuniaires s'élevant entre les deux pays. L'article premier
de ce texte dispose que les réclamations soumises à l'arbitrage
« seront groupées en une ou plusieurs listes qui, pour ce qui concerne
les États-Unis, seront adoptées avec l'avis et le consentement du
Sénat » (Recueil des sentences arbitrales, vol. VI, p. 9).

A la fin de la premiére guerre mondiale, l'importance attachée au
droit de décider en dernier ressort des affaires relevant de la compé-
tence nationale s’est manifestée, dans un domaine différent, dans
la cinquième des «réserves Lodge » approuvées par le Sénat le
13 novembre 1919 et portant sur le Traité de Versailles et le Pacte
de la Société des Nations. Le Sénat a réservé pour les États-Unis
«le droit exclusif de décider des questions qui relèvent de leur
compétence nationale ».

Comme il ressort de l’examen des comptes rendus des débats du
Sénat, des considérations analogues ont été à la base de la réserve
principale apportée par les États-Unis lorsque, le 27 janvier 1926,
le Sénat a adopté une résolution par laquelle il consentait à l’adhé-
sion des États-Unis au Statut de la Cour permanente de Justice
internationale. Cette réserve disposait que la Cour ne donnerait pas
suite, sans le consentement des Etats-Unis, à une demande d'avis
consultatif concernant une question ou un différend auquel les
États-Unis étaient ou avaient déclaré être intéressés. Les Membres
de la Société des Nations n’ont pas été en mesure d'accepter ladite
réserve sous cette forme et, en conséquence, les États-Unis ne sont
pas devenus partie au Statut (Société des Nations, Journal officiel,
supplément 75, p. 122; Journal officiel, 1920, p. 1856).

L’insistance avec laquelle les Etats-Unis, en ce qui concerne les
traités prévoyant l’arbitrage et le règlement judiciaire obligatoires,
ont tenu à se réserver le droit de décider en dernier ressort de l’obli-
gation où ils étaient de soumettre un différend particulier à l’arbi-

107
INTERHANDEL (OP. DISS. SIR HERSCH LAUTERPACHT) IIo

trage ou à un règlement judiciaire, a continué à se manifester dans
les périodes qui ont précédé et suivi la deuxième guerre mondiale.
Entre 1928 et 1931, les Etats-Unis ont conclu un grand nombre de
traités d'arbitrage — presque trente, y compris le Traité du 16 fé-
vrier 1031 avec la Suisse — lesquels, tout en contenant invariable-
ment la réserve relative aux questions «relevant de la compé-
tence exclusive de l’une ou l’autre des parties contractantes », pré-
voyaient en même temps la nécessité de conclure dans chaque cas
un accord spécial. Cet accord devait être «dans chaque cas conclu.
pour les États-Unis d'Amérique, par le Président avec l'avis et le
consentement du Sénat ».

Le 5 janvier 1929, les États-Unis d'Amérique ont signé le Traité
général d’arbitrage interaméricain — lequel contient une réserve
relative aux différends « qui relèvent de la juridiction : nationale d’une
quelconque des parties en litige et qui ne sont pas régis par le droit
international ». La ratification des États-Unis d'Amérique a été
assortie de la « réserve » suivante: «le compromis sera dans chaque
cas conclu par le Président seul et seulement avec l’avis et le consen-.
tement du Sénat a une majorité des deux tiers des sénateurs pré-
sents » (Systematic Survey of Treaties for the Pacific Settlement of
International Disputes 1928-1948, p. 504).

Dans la période qui a suivi la déclaration d’acceptation de la
juridiction obligatoire de la Cour du 26 août 1946, déclaration
assortie de la réserve automatique, les Etats-Unis se sont attachés
à étendre le principe mis en cause dans ce document à d’autres ins-
truments, tant multilatéraux que bilatéraux, prévoyant un régle-
ment judiciaire ou arbitral obligatoire auxquels ils sont devenus
partie. Telle a été leur attitude, par exemple, à l’égard du Traité
américain de règlement pacifique du 30 avril 1948 (Pacte de Bogota)
qui, dans son article V, dispose que les procédures de règlement
pacifique définies dans ledit traité ne s’appliqueront pas «aux
questions qui, par leur nature, relèvent de la compétence nationale
des Etats » et que, « si les parties ne tombent pas d’accord sur le fait
que le différend est une question relevant de la compétence natio-
nale », sur la demande de l’une quelconque d’entre elles, cette
question préjudicielle sera soumise au jugement de la Cour inter-
nationale de Justice. Les Etats-Unis ont assorti leur adhésion audit
traité d’une réserve qui dit notamment:

« L’acceptation par les Etats-Unis d'Amérique de la juridiction
de la Cour internationale de Justice comme obligatoire tpso facto
et sans accord spécial, telle que cette juridiction est établie au
présent Traité, se trouve déterminée par toute limitation de juridic-
tion et autre catégorie de limitations contenues dans les déclarations
faites par les Etats-Unis conformément à l’article 36, paragraphe 4,
du Statut de la Cour et qui sont en vigueur au moment de l'étude
d’un cas déterminé. » (Jbid., p. 1174.)

108
INTERHANDEL (OP. DISS. SIR HERSCH LAUTERPACHT) LIT

Une limitation analogue a été incorporée dans un certain
nombre d'accords bilatéraux relatifs à des questions spéciales,
telles que l’aide économique. Ainsi, l'Accord relatif à l’aide éco-
nomique, conclu le 3 juillet 1948 entre les Etats-Unis et la Chine,
dispose ce qui suit:

«Il est entendu que l'engagement de chaque Gouvernement (en
ce qui concerne la juridiction de la Cour) ... est pris ... dans la limite
des clauses et conditions de l’acceptation effective par ce Gouverne-
ment de la juridiction obligatoire de la Cour internationale de Justice,
en vertu de l’article 36 du Statut dela Cour. » (Annuaire, C.1. J., 1948-

1949, PP. 152-155.)

*
* *

Compte tenu de l’affirmation constante et répétée examinée ici

de la liberté d’action pour décider si un différend donné est suscep-
tible de règlement judiciaire ou arbitral, nonobstant l'obligation de
portée générale de recourir à un règlement arbitral ou judiciaire,
et étant donné que les États-Unis sont déterminés à conserver le
droit de décider de l'existence de leur obligation dans toute espèce
donnée, il doit apparaître très clairement que la Cour doit donner
plein effet et toute son importance à l'attitude des Etats-Unis
d'Amérique, si constamment manifestée. Pour ce qui est d'une
évolution possible, il se peut que cette attitude ne dure pas toujours;
des Etats souverains, y compris les Etats-Unis d'Amérique, ont, à
l’occasion, modifié leur attitude historique dans des questions aussi
fondamentales ou qui l’étaient plus encore. Mais il n’appartient pas
a la Cour de prévoir ou d’anticiper sur cette évolution. Elle ne
saurait a juste titre étre influencée par une spéculation quelconque
quant aux attitudes divergentes du législatif et de l’exécutif au
sein du Gouvernement des Etats-Unis en cette matière. Tel qu’il
est exprimé dans la réserve automatique de la déclaration des
Etats-Unis d'Amérique, le principe doit être considéré comme
représentant la position adoptée par ce pays de façon constante
et délibérée.

La Cour ne peut s’attribuer la compétence de restreindre ce droit
de décision définitive en s’arrogeant le pouvoir de décider si ce
droit a été exercé de façon raisonnable ou de bonne foi. S’arroger
un tel pouvoir serait refuser aux États-Unis d'Amérique le droit
même qu'ils ont stipulé comme condition à leur déclaration d’accep-
tation et qui, s’il y avait à ce sujet le moindre doute, est confirmé
par le fait qu’il est issu d’une tradition historique d’une remarquable
continuité. Approuver où désapprouver cette tradition dépasse la
compétence de la Cour. Il en serait ainsi même s’il n'existait pas
une raison supplémentaire et puissante pour que la Cour, en matière
de compétence, use de la plus grande prudence en taxant un État
souverain de mauvaise foi, d'abus de droit ou d’exécution déraison-
nable de ses obligations.

109
INTERHANDEL (OP. DISS. SIR HERSCH LAUTERPACHT) I12

I] n’y a pas avantage à cet égard à suggérer qu’en décidant si
une question relève essentiellement de la compétence nationale
la Cour devra présumer qu’à moins de raisons évidentes en sens
contraire le gouvernement intéressé a pris sa décision de façon
raisonnable et de bonne foi. Même si l’on suppose que la distinc-
tion entre une décision qui est incorrecte, une décision qui est
évidemment et déraisonnablement incorrecte, et une décision qui
est déraisonnable sans être arbitrairement et abusivement déraison-
nable, offre une base adéquate pour un jugement sur une question
affectant la compétence de la Cour elle-même, il n’en reste pas
moins que les Etats-Unis d’ Amérique n'ont pas conféré à la Cour —
qu'ils lui ont même expressément refusé — le droit de prendre
une telle décision, quelque préjugé favorable qu’ait pu exercer
auparavant la présomption que les États-Unis avaient agi correc-
tement en. décidant qu'une question relevait essentiellement de
leur compétence nationale. Il est impossible que la décision de la
Cour repose sur l’idée mouvante comme le sable qu’une thèse
avancée par une partie est plausible, ou tout au moins qu’elle
puisse être tenue pour plausible, bien qu’en droit elle soit totale-
ment insoutenable. Je répugne à acquiescer, pour des raisons
d'ordre juridique, à la suggestion selon laquelle, pour décider si
une question reléve essentiellement de la compétence nationale d’un
Etat, la Cour doit prendre pour guide non pas le fond de la question
en cause dans une espèce donnée, mais une présomption — une
tendance — favorable au caractére justifié de la décision prise par
le gouvernement responsable de la réserve automatique. Toute
idée de cette nature suggére un principe politique et non pas
juridique. En outre, l’existence même d’une telle présomption, si
elle est admise, en faveur de l’État qui invoque sa réserve automa-
tique rendrait particulièrement odieuse et injurieuse une conclusion
de la Cour qui déciderait qu'en dépit de cette présomption la
réserve a été invoquée de façon déraisonnable et de mauvaise foi.
Toute interprétation de ce genre de la fonction de la Cour,
qui peut placer la Cour dans la situation ingrate d’avoir à
rendre de telles décisions sur sa propre compétence, est, pour cette
raison supplémentaire, contestable.

Les circonstances de l'affaire présentement soumise à la Cour
font apparaître clairement le caractère délicat et entièrement dis-
crétionnaire de la tâche qui peut incomber à la Cour si elle se charge
de décider de l’exactitude, de l'opportunité ou de la bonne foi de
la décision prise par le Gouvernement des États-Unis, selon la-
quelle la vente et la disposition des avoirs de l’'Interhandel est une
question relevant essentiellement de la compétence nationale des
États-Unis. A quelles considérations la Cour doit-elle attacher de
l'importance à ce propos? Est-ce le fait que l’Interhandel soit enre-
gistrée conformément aux lois de l’un des États-Unis d’ Amérique;
que ses avoirs corporels soient situés aux États-Unis d’ Amérique ;
qu'elle se consacre à des domaines de la production qui sont

Ito
INTERHANDEL (OP. DISS. SIR HERSCH LAUTERPACHT) 113

indispensables aux efforts de la défense et aux besoins des États-Unis
en temps de guerre; que le droit des États-Unis (le Trading with
the Enemy Act) habilite le Président à placer sous séquestre les biens
de l’Interhandel, à les vendre ou à les liquider dans l'intérêt et au
profit des États-Unis; et au surplus qu'il prescrit au Président de
ne vendre ces biens qu’à des citoyens américains — tous ces faits
venant confirmer, soutient-on, la thèse selon laquelle la question
relève essentiellement de la compétence nationale des Etats-Unis?
Ou bien la Cour attachera-t-elle de l’importance à l’opinion selon
laquelle la vente ou la disposition des avoirs qui ont fait ou pour-
raient faire l’objet d’une décision de la Cour ou d’un tribunal
arbitral sont, par ce seul fait, exclus du domaine de la compétence
nationale; que, selon la jurisprudence fermement établie de la Cour,
le fait qu'une question est régie par la législation nationale n’em-
pêche pas qu’elle dépende en même temps des obligations inter-
nationales de I’ État; et que la distinction adoptée par le Gouverne-
ment des États- Unis entre la saisie des avoirs en application de la
législation des États-Unis (saisie dont on affirme simplement qu’elle
relève essentiellement de la compétence nationale des États-Unis
d'Amérique) et la vente et la disposition du produit de cette saisie
(vente et disposition dont les États-Unis décident de façon concluante
qu’elles relèvent de leur compétence nationale) ne résulte que
d’un acte de volonté, autorisé par les termes de la déclaration
d'acceptation, mais sans aucun rapport avec le fond de l’affaire?
La Cour peut-elle dire qu’une telle distinction, aussi irréelle soit-
elle, n’est pas déraisonnable; ou que, si déraisonnable soit-elle,
elle n’est pas totalement arbitraire; ou que, si elle est arbitraire,
elle n’est pas de mauvaise foi, étant donné qu'elle a pour base les
termes généraux de la déclaration d'acceptation? Ces questions,
auxquelles je ne prétends pas répondre dans la présente opinion,
montrent quelle est la nature de la tâche qui incombe à la Cour si
elle doit juger de la légalité ou de la bonne foi de la décision prise
par le Gouvernement des États-Unis d'Amérique.

Dans mon opinion individuelle dans l'affaire relative à Certains
emprunts norvégiens, j'ai souligné les difficultés particulières
rencontrées pour Vapplication des critéres de la bonne foi et du
caractère raisonnable à la notion souple, indécise et susceptible
de tout recouvrir de questions relevant essentiellement de la com-
pétence nationale de l'État — à supposer que l'application de tels
critères soit conforme aux termes de la déclaration d’ acceptation.
Cette notion peut englober pratiquement tout acte ou omission
dans le territoire national. La portée large de la notion de ques-
tions relevant de la compétence nationale fait obstacle à toute
tentative d’examiner l'exactitude de la décision d’un gouverne-
ment selon laquelle une question reléverait essentiellement de la com-
pétence nationale. Iln’est pas question ici d’écarter entièrement l’obli-
gation d’agir de bonne foi qui incombe toujours à tout Etat. La
principale difficulté est que, compte tenu de la large portée dela

Tit
INTERHANDEL (OP. DISS. SIR HERSCH LAUTERPACHT) II4

notion de compétence nationale — assortie dans le cas des Etats- .
Unis d’une insistance incessante sur le droit de décision unilatérale —
ce droit prend, en fait, l’aspect d’un droit absolu échappant au
contrôle de la Cour. Il n'en serait pas nécessairement ainsi, par
exemple, si un gouvernement faisait une réserve à propos de ques-
tions soulevées pendant des hostilités, telle qu’elle serait définie par
ce gouvernement et si, par la suite, il qualifiait ainsi un événement
qui se serait produit en temps de paix en l’absence detoute lutte
armée équivalant ou non à une guerre.

Ces considérations s'appliquent également à la question de savoir
si, comme le demande la Suisse, la Cour peut joindre au fond
l'exception préliminaire du Gouvernement des États-Unis d’Amé-
rique fondée sur la réserve automatique. Joindre l’exception au
fond, c’est affirmer la compétence de la Cour pour décider, en se
référant au fond de l'affaire, si la question de la vente et de la
disposition des avoirs de l’Interhandel relève, en droit, essentiel-
lement de la compétence nationale, ou si l’on peut raisonnablement
et de bonne foi décider qu’elle en relève. Pourtant, c’est exactement
le pouvoir de prendre une décision de cette sorte qui a été refusé
à la Cour par la réserve expresse des États-Unis. Si la Cour est
habilitée à déclarer que la décision prise par le Gouvernement des
Etats-Unis est dénuée de tout fondement juridique, de telle manière
qu'elle ne constitue pas l’exercice raisonnable du droit réservé dans
la déclaration, dans ce cas, contrairement à cette déclaration, c’est
la Cour et non pas les Etats-Unis d'Amérique qui prend la décision
définitive en question. La jonction au fond de cette exception
donnerait à la Cour le pouvoir de prendre une décision de cette
nature; elle ne pourrait avoir d'autre but. Elle ne peut avoir pour
but d’habiliter la Cour à statuer sur la validité de la réserve auto-
matique ou de la déclaration tout entière. Car il n’est pas concevable
que l’on puisse répondre à ces questions en se référant au fond du
litige. En fait, la jonction au fond de l'exception fondée sur la
réserve automatique implique la reconnaissance du principe de la
validité de cette réserve et de la déclaration tout entière.

Toute décision de la Cour qui lui attribuerait une compétence
que lui refusent les termes exprès de l'instrument conférant la
juridiction invoquée par les parties interrompt la continuité de la
jurisprudence constante de la Cour. Cette jurisprudence a eu pour
base le principe reconnu de droit international que la compétence
de la Cour se fonde invariablement sur le consentement des parties,
donné à l'avance ou à propos d’un différend déterminé. Il est vrai
qu'une fois ce consentement donné, la Cour n’acceptera pas qu’il
soit fait obstacle à l'obligation ainsi assumée, ou à l'efficacité de
cette obligation, par des considérations d’ordre technique et des
échappatoires. La Cour s’est ainsi déclarée compétente en vertu du
consentement implicite, par le moyen de ce qu’on appelle forum
provogatum ; à certaines occasions, afin de donner effet à sa juri-

II2
INTERHANDEL (OP. DISS. SIR HERSCH LAUTERPACHT) II5

diction elle s’est déclarée compétente pour accorder réparation
dans des cas où les parties lui avaient conféré la compétence de
trancher la question principale de responsabilité. Mais la Cour ne
se reconnait pas compétente — et elle ne saurait le faire — quand
la compétence lui est expressément refusée. La Cour ne peut pas
trancher la question de savoir si un Etat a raisonnablement décidé
qu'une question relève essentiellement de sa compétence nationale
lorsque cet État s’est expressément, délibérément et au moyen
d’une condition manifeste figurant dans sa déclaration d’accepta-
tion, réservé à lui
cette question. Il en est ainsi en particulier à propos d’un État dont
l'attitude à cet égard a été, depuis plus d’un demi-siècle, manifestée
avec une uniformité et une constance prononcées.

En vérité, conformément à son arrêt dans l'affaire relative à Cer-
tains emprunts norvégiens, la Cour ne peut, à moins qu'elle ne décide
d'abandonner le principe sur lequel elle s’était alors fondée, trancher
la question de l'opportunité ou de l'exactitude ou de la bonne foi
de la décision prise par les États-Unis d'Amérique. Dans cet autre
cas, la Cour avait appliqué la réserve automatique française, telle
qu’elle était invoquée par la Norvège, sans aborder la question de
savoir si le sujet du différend relevait véritablement en droit de
la compétence nationale de la Norvège:

«La Cour considère que le Gouvernement norvégien est fondé
en droit à invoquer, en vertu de la condition de réciprocité, la
réserve contenue dans la déclaration française du 1®7 mars 1949;
que cette réserve exclut de la juridiction de la Cour le différend
porté devant elle par la requête du Gouvernement français; que,
par conséquent, la Cour n ’est pas compétente pour donner suite
à la requête. » (C. I. J. Recueil 1957, p. 27.)

Le passage qui suit celui-ci rend la situation plus claire encore.
La Cour y dit: « En conséquence, il n’est pas nécessaire pour la
Cour d'examiner la première partie de la première exception »,
c’est-à-dire l'exception soulevée par la Norvège, d’après laquelle
la question relevait, selon le droit international — et non pas
seulement en vertu de sa propre décision — essentiellement de
sa compétence nationale.

Le fait même qu’en vertu de son Statut la Cour, lorsqu'elle inter-
prète un instrument donné conférant juridiction, soit Juge en der-
nier ressort de la question, lui impose une responsabilité particu-
lière et astreignante. Le fait que la Cour n’est pas habilitée à se
prononcer sur la modalité et le bien-fondé de l'application de la
réserve automatique renforce le fondement de l’opinion selon la-
quelle, dans une déclaration d'acceptation de cette sorte, l'élément
indispensable de l'obligation juridique fait défaut. La Cour étant
un tribunal de droit, ne peut appliquer ce qui, quant à la portée
juridique, n’est au fond qu'une déclaration de principe et de consen-
tement à soumettre en général des différends à la juridiction
de la Cour.

                                  

113
INTERHANDEL (OP. DISS. SIR HERSCH LAUTERPACHT) 116

On a souligné à cet égard les protestations, dont la sincérité ne
peut être ni examinée ni mise en doute, selon lesquelles le droit de
décision ne serait pas employé de façon capricieuse, mais en tenant
dûment compte de la réputation et des traditions des États-Unis
dans le domaine du règlement judiciaire et arbitral international.
Néanmoins, ces assurances mêmes font ressortir le sentiment de
l'absence d'obligation juridique — à la différence des considérations
politiques et morales — qui restreindrait la liberté d’action des
États-Unis à cet égard. Au surplus, si la nation qui accepte la
disposition facultative en l’assortissant d’une réserve automatique
est en mesure de garantir sa propre bonne foi et sa propre modération
lorsqu'elle fait appel à cette réserve, elle ne saurait le faire à l’égard
des autres signataires de la disposition facultative qui, en vertu de
la réciprocité, acquièrent automatiquement contre cet État le droit
d’invoquer la réserve automatique. Dans l'affaire relative à Cer-
tains emprunts norvégiens, la Norvège — qui avait adhéré à
la disposition facultative sans réserve aucune — s’est considérée
pleinement fondée à invoquer la réserve automatique contre l’État
qui l'avait incluse dans sa déclaration d'acceptation. La Cour a
jugé qu ‘elle était en droit de le faire. Les conséquences juridiques
de la réserve automatique ne se limitent pas à l'État qui l’a inclus
dans sa déclaration d'acceptation. Ces conséquences se multiplient
automatiquement contre l’État déclarant, en fonction du nombre
des autres signataires de la disposition facultative. En vérité, dans
la mesure où il est possible ou permis de parler d'une sanction juri-
dique quelconque, à propos d’un acte pleinement légitime, c’est
là la seule sanction juridique de la réserve automatique.

Les considérations précédentes fournissent aussi, en substance,
une réponse à la question de savoir si, bien que la Cour ne puisse
appliquer la réserve automatique — c'est-à-dire bien que cette
réserve soit nulle —, elle peut indépendamment de cette réserve
traiter la déclaration d'acceptation comme n’en existant pas moins,
et si elle peut lui donner effet. Dans l'affaire concernant Cer-
tains emprunts norvégiens, j'ai donné, dans mon opinion indi-
viduelle — qui doit être considérée comme constituant une partie
de la présente opinion — les raisons pour lesquelles la réponse à
cette question ne peut être que négative. Elles comprennent le
principe général de droit régissant la matière, à savoir, le principe
qui veut qu’une condition qui, eu égard à l'intention de la partie
qui en est l’auteur, est un élément essentiel de l'obligation principale
èt touche à la base même de cette obligation, ne saurait en être
séparée. Il ne s’agit pas ici d’une simple subtilité de droit privé
ni d’un système interne quelconque de ce droit mais — comme

II4
INTERHANDEL (OP. DISS. SIR HERSCH LAUTERPACHT) 117

tous les principes généraux de droit — d’une maxime fondée sur
le sens commun et l'équité. Une partie ne peut être considérée
comme liée par une obligation si on en retire la condition sans la-
quelle cette obligation n'aurait jamais été assumée.

Ces considérations relevant d’une interprétation juste et raison-
nable doivent être appliquées à une déclaration par laquelle un
État accepte les obligations de la disposition facultative sous
condition de la réserve automatique. Si cette réserve est une condi-
tion essentielle de l’acceptation en ce sens que, faute de cette
réserve, l'État déclarant n’aurait jamais consenti à assumer l’obli-
gation principale, il n'appartient pas à la Cour de passer outre à
cette réserve et de considérer en même temps l'État acceptant
comme lié par la déclaration. Dans le cas des États-Unis d’ Amérique
cet aspect de la situation semble si évident qu’il échappe à toute
controverse. Comme je l’ai montré ci-dessus au sujet du droit
revendiqué par le Gouvernement des Etats-Unis de déterminer
dans chaque cas si l’obligation de recourir à un règlement judiciaire
ou arbitral existe ou non, cette garantie a été l'essence même de
tout engagement de caractère général que les États-Unis ont été
prêts à assumer dans ce domaine. Eu égard à ces raisons et à
celles que j'ai exposées avec plus de détails dans mon opinion indi-
viduelle sur l'affaire de Certains emprunts norvégiens (C.I. J.
Recueil 1957, pp. 55-59), j'en arrive à la conclusion que la Cour
n'est pas en présence d’une déclaration d'acceptation valable et
efficace en vertu de laquelle elle peut se déclarer compétente dans
la présents affaire sur un aspect quelconque du différend.

Il n’est pas non plus juridiquement possible de remettre à plus
tard la décision de la Cour sur cette question juridictionnelle fon-
damentale. A la différence de l'affaire de Certains emprunts norvé-
giens, la Cour est maintenant saisie directement de cette ques-
tion et dans le cadre de l’administration normale de la justice, elle
doit la trancher avant de rendre un arrêt qui implique l’éventualité
d’une procédure future sur le fond. La réserve automatique a été
invoquée; bien qu'on ait dit qu'elle était devenue « moot »,
elle a été formellement maintenue par le Gouvernement défendeur.
Elle a été contestée par le Gouvernement demandeur. J’ai déjà
indiqué pourquoi on ne saurait admettre ni comme un fait ni
comme juridiquement pertinente la conclusion selon laquelle la
réserve automatique est devenue «moot» en la présente affaire.
Dans l'affaire de Certains emprunts norvégiens, 11 était possible
de soutenir — bien que pour ma part je n’aie pu souscrire
à cette opinion — qu'aucune des parties n'ayant contesté la
validité ni de la réserve automatique ni de la déclaration com-
me telle, la Cour n'était pas en mesure de soulever la question
proprio motu. Dans la présente espèce la question de la validité
de la réserve automatique et des conditions de son application —
et, inévitablement avec elle, la question de la validité de la décla-
ration d'acceptation dans son ensemble — est carrément posée

115

¥
INTERHANDEL (OP. DISS. SIR HERSCH LAUTERPACHT) 118

devant la Cour. Certaines raisons peuvent militer en faveur de la
remise d’une décision affirmant que cette déclaration d'acceptation
particulière — et par voie de conséquence inévitable les déclara-
tions d'acceptation similaires — sont inopérantes en droit, qu’elles
soient invoquées par l’État déclarant ou contre lui. Mais il ne s’agit
pas là de raisons de caractère juridique.

Il existe un autre facteur supplémentaire d’une importance
décisive qui, à mes yeux, rend impossible d'éviter la principale
question de compétence telle qu'elle est présentée par les Parties.
Dans l'affaire de Certains emprunts norvégiens, c'était l'État deman-
deur qui avait assorti sa déclaration d'acceptation de la réserve
automatique; cet État n’était pas en mesure de soulever la question
‘de la validité de cette réserve ni de sa propre acceptation. L'Etat
défendeur, pour des raisons qui n’ont pas à être examinées ici,
pensait augmenter ses chances de succès en invoquant, en vertu de
l'application mécanique du principe de réciprocité, la réserve auto-
matique incluse dans l’acceptation de l’État demandeur. La situa-
tion est totalement différente dans l'affaire dont la Cour est actuelle-
ment saisie. L'État défendeur s’est formellement prévalu, en ce
qui concerne l'aspect crucial du différend, de la réserve automatique
qui figure dans sa déclaration d'acceptation. Le Gouvernement
demandeur lui a contesté le droit de le faire effectivement en se
fondant sur les motifs subsidiaires de la nullité de la réserve auto-
matique et de la façon prétendument arbitraire dont elle aurait
été invoquée. Quels que puissent être la base de cette contestation
à l'encontre de la réserve automatique comme telle et le bien-fondé
du recours qui y est fait dans l'affaire soumise à la Cour, il est
incontestable que la Cour a été saisie de la question et qu’elle ne
peut s'acquitter de ses fonctions sans l’avoir examinée et y avoir
répondu.

On ne saurait attacher d’importance au fait qu’une décision de
la Cour, tenant la déclaration d'acceptation des Etats-Unis d’Amé-
rique pour inefficace et nulle, pourrait dans ce cas particulier
s'appliquer au profit de l'État même qui est l’auteur de cette sorte
de déclaration. Il ne s’agit pas là d’un État tirant profit de son
propre tort. Il n'existe, comme je l’ai dit, aucun élément d’illégalité
dans une déclaration d'acceptation incompatible avec le Statut de
la Cour. Aucune règle de droit international n’interdit à des gouver-
nements des actes ou des déclarations incapables de produire des
effets juridiques. La Cour ne peut s'occuper de savoir si, à tout autre
point de vue qu’au point de vue juridique, une déclaration qui
implique l'acceptation de la juridiction obligatoire de la Cour mais
qui, en droit, est nulle à cet égard pour la raison qu'elle laisse à
l'État intéressé le soin de déterminer si un différend particulier
relève de la compétence de la Cour, est correcte ou efficace.

Le fait de traiter cette déclaration d'acceptation comme juridi-
quement nulle n'implique non plus aucune sanction. Car il joue
116
INTERHANDEL (OP. DISS. SIR HERSCH LAUTERPACHT) II19

également à l’égard de l’État déclarant et de ses adversaires pré-
sents et éventuels. Aucune sanction ne s'attache au fait de faire
jouer pleinement la condition à laquelle et en raison de laquelle
seul un État a accepté la juridiction de la Cour. Les États-Unis
ne peuvent se prévaloir de leur déclaration d'acceptation — juridi-
quement nulle — pour introduire une instance devant la Cour contre
un autre État; mais, pour la raison même que la déclaration est
juridiquement nulle, aucun Etat ne peut l’invoquer à l'encontre des
Etats-Unis. S’il existe une sanction indirecte — et la Cour ne peut
s’en préoccuper —, elle est d’une autre nature. Tout en protégeant
infailliblement le gouvernement déclarant de la juridiction de la
Cour, elle le prive tout aussi infailliblement des avantages de cette
juridiction dans les affaires où ce gouvernement déclarant est le

plaignant.

*
* *

Pour les raisons que je viens d’exposer et qui m’obligent à me
séparer de la Cour dans son arrêt, je suis arrivé à la conclusion que,
compte tenu de la nullité de la réserve automatique et, par consé-
quent, de celle de la déclaration d'acceptation dans son ensemble,
la portée d’un arrêt juridictionnel de la Cour en la présente affaire
doit être réduite au minimum. La Cour n’est pas en mesure d’agir
négativement en déclinant sa compétence du fait des exceptions
I et 2 (exceptions ratione temporis) et de l'exception 4 b (portant sur
les questions dont les États-Unis d'Amérique ont allégué, mais non
pas décidé, qu’elles relevaient de leur compétence nationale). En
effet, toute décision négative de ce genre présuppose l'existence
d’une déclaration d’acceptation valable par rapport à laquelle des
exceptions juridictionnelles peuvent être examinées et résolues.
La Cour, pour la même raison, ne saurait déclarer la requête irre-
cevable en raison du non-épuisement des recours internes. En
outre, toute déclaration d’irrecevabilité de ce genre implique la
recevabilité après l'épuisement des recours internes — éventualité
qui ne saurait être envisagée sur la base de la présente déclaration
d'acceptation des États-Unis d’ Amérique. La seule mesure, selon moi,
que la Cour soit justifiée à prendre est d'affirmer qu’étant donné
la nullité de la réserve automatique et la nullité de la déclaration
d'acceptation qui en est la conséquence, elle n’est pas en présence
d’un instrument auquel elle puisse se référer pour se déclarer
compétente sur un aspect quelconque du différend. Ces consé-
quences paraîtront peut-être surprenantes. Il n’en est cependant
ainsi que si nous négligions de tenir compte de la nature et du
contenu de l'instrument sur lequel on se fonde pour invoquer ici
la compétence de la Cour.

La Cour ayant décidé, tout au moins provisoirement, d’agir
comme si la déclaration d'acceptation des Etats-Unis était un
instrument juridique valable dont la Cour pouvait connaître, j'ai
estimé de mon devoir de participer à l'élaboration de l’arrêt de

117
INTERHANDEL (OP, DISS. SIR HERSCH LAUTERPACHT) 120

la Cour. Je m’y suis rallié en ce qui concerne la première et la
deuxième exceptions ratione temporis. En revanche, j'aurais été en
faveur de joindre au fond la troisième exception visant l’épuisement
des recours internes, dans la mesure où elle touche à la demande
principale en restitution des avoirs de l’Interhandel. A cet égard, je
me rallie d’une façon générale aux raisons exprimées dans les opi-
nions dissidentes du Président Klaestad et de M. Armand-Ugon.
Je n’ai pu également m’associer à la décision qui dit que la demande
subsidiaire du Gouvernement suisse sur l’obligation incombant aux
Etats-Unis de soumettre le différend à l'arbitrage ou à la con-
ciliation est irrecevable en raison du non-épuisement, par l’Inter-
handel, des recours internes. Je ne puis accepter la thèse des
États-Unis selon laquelle la demande en restitution qui forme
l’objet de la requête suisse et qui, en substance, est actuellement
en litige devant les tribunaux des Etats-Unis et la demande
d'arbitrage et de conciliation présentée par le Gouvernement suisse
sont essentiellement un seul et même différend. Je considère qu'à
l'égard de cet aspect de la demande suisse s’appliquent ici à
bon droit les principes solidement établis à présent dans la
jurisprudence de la Cour et qui ont été clairement exprimés
dans l’arrét de la Cour permanente sur l’affaire de l’Usine de
Chorzdw (Série A, n° 17, p. 28). La Cour y a dit ce qui suit:

«… Les règles de droit qui déterminent la réparation sont les
règles de droit international en vigueur entre les deux États en
question, et non pas le droit qui régit les rapports entre l'État
qui aurait commis un tort et le particulier qui aurait subi le
dommage. Les droits ou intérêts dont la violation cause un dom-
mage à un particulier se trouvent toujours sur un autre plan que
les droits de l’État auxquels le même acte peut également porter
atteinte. Le dommage subi par le particulier n’est donc jamais
identique en substance avec celui que l’État subira; il ne peut que
fournir une mesure convenable de la réparation due à l’État.»

Tout abandon de ce principe si clairement formulé doit se fonder
sur des arguments puissants. Il ne s’agit pas là d’une simple sub-
tilité doctrinale. Une sentence internationale peut accorder à un
État une réparation autre que la restitution de la propriété saisie;
il peut être juridiquement de l'intérêt d’un Etat, indépendamment
de toute compensation ou restitution matérielle, de revendiquer
le recours à l'arbitrage prévu dans le traité. Il peut être aussi
juridiquement de l'intérêt d'un Etat de voir définir aussitôt que
possible ses droits à une procédure arbitrale pour n'être pas exposé,
après l'épuisement des recours internes, à subir un nouveau retard
considérable dans l’établissement de ce droit par une décision de la
Cour.

En outre, les arrêts de la Cour dans l'affaire Ambatielos (C. I. J.
Recueils 1952, p. 44, et 1953, p. 18) se fondaient sur le principe
qu’en décidant si la Cour est compétente pour dire si un Etat est

118
INTERHANDEL (OP. DISS. SIR HERSCH LAUTERPACHT) I2I

obligé de soumettre un différend à l'arbitrage, la Cour n’anticipera
pas sur la décision du tribunal d'arbitrage sur toute question
divisant les Parties. Il se peut que le tribunal d’arbitrage ait, dans
la présente affaire, des opinions qui lui soient propres sur la portée
de l'obligation d'observer la règle de l’épuisement des recours
internes. S’il en est ainsi, il semble qu’il découle des arrêts dans
l'affaire Ambatielos comme de considérations d’ordre général que
cette question doit être laissée à la décision du tribunal d’arbi-
trage et qu'il n'appartient pas à la Cour de refuser d'examiner la
requête de la Suisse en la matière, au motif que les recours internes
n'ont pas été épuisés.

Enfin, dans la mesure où il s’agit de la procédure de conciliation,
il ne faut pas prendre pour acquis que l'exigence juridique de l’épui-
sement des recours internes sera pleinement ou invariablement
imposée par une commission de conciliation qui n’est pas tenue
d'agir en se fondant exclusivement sur le droit.

J'estime nécessaire d'ajouter quelques remarques au sujet de
l'exception préliminaire 4 &) où le Gouvernement des Etats-Unis
conteste la compétence de la Cour en raison du fait que les questions
concernant la saisie et la rétention des avoirs de l’Interhandel
«relèvent, aux termes du droit international, de la compétence
nationale des États-Unis » (à la différence de la question de la vente
et de la disposition des avoirs de l’Interhandel — question dont le
Gouvernement des Etats-Unis a décidé, en s'appuyant sur la réserve
automatique, qu’elle relève de la compétence nationale des États-
Unis). La Cour a rejeté l’exception préliminaire 4 6) en application
du principe énoncé par la Cour permanente de Justice internationale
dans l’avis consultatif sur les Décrets de nationalité promulgués en
Tunisie et au Maroc (C. P. J. I., Série B, n° 4). Je suis d’accord
avec ce résultat, bien qu’il soit évident que le critère adopté en se
référant à cet avis réduit au strict minimum l'effet pratique envi-
sagé par la réserve en question. Car il est rare que puisse se présenter
une affaire dans laquelle les motifs de droit international invoqués
par l'État demandeur soient, à première vue, sans pertinence à
lé gard de la question. .

L'intérêt principal de cette exception préliminaire réside néan-
moins dans le fait qu'il n’existe dans la déclaration d'acceptation
des États-Unis aucune réserve applicable à cette exception. Tout
en insistant sur la réserve des questions relevant de la compétence
nationale telle qu’elle est fixée par eux-mêmes, les États-Unis n’ont
pas, en fait, joint la réserve plus fréquente touchant les questions
qui, aux termes du droit international, relèvent essentiellement de
la compétence nationale. Or un Etat n’a pas le droit de présenter

119
INTERHANDEL (OP. DISS. SIR HERSCH LAUTERPACHT) 122

une exception préliminaire à la compétence de la Cour s’il n'existe
une restriction à cet effet, soit dans la déclaration d'acceptation,
soit dans le Statut de la Cour. La Cour, ayant examiné le bien-
fondé de cette exception et l’ayant rejetée, a jugé, implicitement,
qu’une réserve de ce genre est inhérente à toute déclaration d’accep-
tation et qu'il est inutile de la formuler expressément. Je suis d’ac-
cord avec cette conclusion formulée ainsi indirectement. Comme je
l’aidit, et cette opinion est confirmée par le rejet par la Cour de cette
exception conformément au critère libéral et souple fixé par l’avis sur
les Décreis de nationalité en Tunisie et au Maroc. L'avantage dont
bénéficie l'État défendeur, du fait de la reconnaissance de l’exis-
tence tacite de cette réserve, est nettement limité. Quel que soit
l'angle sous lequel on envisage la question, il importe peu qu’une
réserve de ce genre figure ou non dans une déclaration d’ accepta-
tion. Les États sont en tout cas pleinement protégés de toute ingé-
rence quelle qu’elle soit de la part de la Cour dans des questions qui,
aux termes du droit international, relèvent essentiellement de leur
propre compétence. Ils sont ainsi protégés, non pas en vertu d’une
réserve quelconque, mais par le fait que, si une question relève
exclusivement de la compétence nationale d’un Etat non restreinte
par une quelconque obligation dérivant d’une source de droit inter-
national, comme il est dit à l’article 38 du Statut, la Cour doit
inévitablement rejeter la requête comme dépourvue de fondement
en droit international.

Les Etats-Unis n'ayant fait aucune réserve quant aux questions
qui, aux termes du droit international, relèvent de leur compétence
nationale, l'exception préliminaire 4 b) doit être à juste titre consi-
dérée comme un moyen de défense sur le fond et normalement —
c'est-à-dire s’il existe une déclaration d'acceptation valable —
devrait être examinée au cours de la procédure sur le fond, comme
étant une demande sur le fond, en ce sens qu'il n'existe aucune
régle de droit international limitant la liberté d’action des Etats-
Unis à ce sujet. Ce moyen de défense, s’il est bien fondé, a une
efficacité qui dépasse celle de toutes les réserves. Étant donné les
difficultés et les incertitudes auxquelles la réserve des questions de
compétence nationale a donné naissance dans le passé, j'estime qu’il
est utile d'attirer l'attention de la Cour sur certaines considérations
relatives au fait que la Cour a traité la réserve, qui n’existe pas
dans la déclaration, relative aux questions qui, selon le droit inter-
national, relèvent de la compétence nationale, comme si elle
figurait dans la déclaration d'acceptation américaine.

(Signé) Hersch LAUTERPACHT.

I20
